 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Debra Jean Milke,                                 No. CV-15-00462-PHX-ROS
10                  Plaintiff,                         ORDER
11   v.
12   City of Phoenix, et al.,
13                  Defendants.
14
15          On July 19, 2019, the Court ordered Defendants to “file a motion for costs and fees
16   caused by Plaintiff’s misconduct” during discovery. (Doc. 503 at 34). At that time, the
17   Court anticipated an award of costs and fees would address Plaintiff’s misconduct but still
18   allow the case to proceed to resolution on the merits. In August 2019, Defendants filed
19   their motions requesting Plaintiff be ordered to pay approximately $800,000 in costs and
20   fees. (Doc. 537, 538). That total included amounts that had not yet been incurred but
21   Defendants believed would be incurred during the completion of discovery. Plaintiff
22   responded that the amount requested was excessive and the Court should wait to determine
23   what amounts were actually incurred before making any award. (Doc. 563).
24          Before the motion regarding costs and fees was fully briefed, the parties filed a
25   stipulated motion to extend the discovery deadline. As part of that motion, Defendants
26   proposed filing a second motion for sanctions regarding additional alleged instances of
27   discovery misconduct. (Doc. 562). The Court granted that motion and required the second
28   motion for sanctions be filed by October 11, 2019, a deadline subsequently extended to
 1   January 15, 2020. (Doc. 568, 609). On January 15, 2020, Defendants filed their second
 2   motion for sanctions.    (Doc. 631).    Plaintiff filed her opposition on March 10 but
 3   Defendants’ reply is not due until April 17. (Doc. 635, 642).
 4          If the Court concludes additional monetary sanctions are merited, Defendants will
 5   be required to update the motions for costs and fees they filed in August 2019. Therefore,
 6   the currently pending motions regarding costs and fees will be denied without prejudice.
 7   The Court will also consider the merits of Defendants’ “Motion to Supplement the Record”
 8   in the context of evaluating the second motion for sanctions.1 Therefore, that motion will
 9   also be denied without prejudice.
10          Accordingly,
11          IT IS ORDERED the Motions for Attorney Fees (Doc. 537, 538) are DENIED
12   WITHOUT PREJUDICE.
13          IT IS FURTHER ORDERED the Motion to Supplement the Record (Doc. 571) is
14   DENIED WITHOUT PREJUDICE.
15          Dated this 18th day of March, 2020.
16
17
18                                                    Honorable Roslyn O. Silver
19                                                    Senior United States District Judge

20
21
22
23
24
25
26   1
       Before filing their second motion for sanctions, Defendants filed a “Motion to
     Supplement the Record” with additional alleged instances of discovery misconduct
27   involving audio recordings. (Doc. 571). Plaintiff responded to that motion by arguing
     Defendants were mixing up two different audio recordings Plaintiff had sent to journalists.
28   (Doc. 586). Defendants then replied, arguing Plaintiff’s opposition established yet more
     instances of misconduct.

                                                -2-
